                                                                             0011-35-EPIE35-00468835-475241

                              UNITED STATES BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF OHIO
                                                        EASTERN DIVISION

In re: BETTYE TYUS                                                                                        Case No.: 19-12703-jps

                Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Lauren A. Helbling, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 05/02/2019.
2) The plan was confirmed on NA.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was dismissed on 07/02/2019.
6) Number of months from filing or conversion to last payment: 0.
7) Number of months case was pending: 2.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 148,130.00.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:                  $.00
       Less amount refunded to debtor:                            $.00
 NET RECEIPTS:                                                                         $.00

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                        $.00
       Court Costs:                                                                  $.00
       Trustee Expenses and Compensation:                                            $.00
       Other:                                                                        $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $.00

 Attorney fees paid and disclosed by debtor:                 $800.00




 Scheduled Creditors:
Creditor                                                      Claim             Claim              Claim         Principal         Interest
Name                                        Class             Scheduled         Asserted           Allowed       Paid              Paid

AMERASSIST A/R SOLUTIONS                    Unsecured              163.83              NA                NA             .00             .00
ANDREW C LIU DO                             Unsecured               25.00              NA                NA             .00             .00
AUTAUGA COUNTY                              Secured                    NA              NA                NA             .00             .00
BANK OF AMERICA NA                          Unsecured            1,310.00        1,310.68          1,310.68             .00             .00
BANK OF AMERICA NA                          Unsecured                  NA              .00               .00            .00             .00
BRINKS MONEY                                Unsecured                  NA              NA                NA             .00             .00
CITY OF CLEVELAND                           Unsecured               85.88              NA                NA             .00             .00
CITY OF CLEVELAND EMS                       Unsecured              110.00              NA                NA             .00             .00
CLEVELAND UROLOGY ASSOCIATES INCUnsecured                          197.49              NA                NA             .00             .00
CLINIC MEDICAL SERVICES CO                  Unsecured               40.71              NA                NA             .00             .00
CUYAHOGA COUNTY TREASURER                   Secured                    NA              NA                NA             .00             .00
CUYAHOGA COUNTY TREASURER                   Unsecured                  NA              NA                NA             .00             .00
FIRST FEDERAL CREDIT CONTROL                Unsecured              523.00              NA                NA             .00             .00
FIRST FEDERAL CREDIT CONTROL                Unsecured              202.00              NA                NA             .00             .00
FIRST FEDERAL CREDIT CONTROL                Unsecured              141.00              NA                NA             .00             .00

Page 1 of 2      19-12703-jps          Doc 16       FILED 09/13/19          ENTERED 09/13/19 15:32:20     Page
                                                                                                    UST Form       1 of(9/1/2009)
                                                                                                             101-13-FR-S 2
                                                                            0011-35-EPIE35-00468835-475241

                                UNITED STATES BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF OHIO
                                                        EASTERN DIVISION

In re: BETTYE TYUS                                                                                       Case No.: 19-12703-jps

                Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                     Claim               Claim            Claim         Principal         Interest
Name                                        Class            Scheduled           Asserted         Allowed       Paid              Paid

FIRST FEDERAL CREDIT CONTROL                Unsecured              63.00              NA                 NA           .00                .00
HDIS                                        Unsecured              15.00              NA                 NA           .00                .00
HUNTINGTON NATIONAL BANK                    Unsecured                NA          1,786.93         1,786.93            .00                .00
HUNTINGTON NATIONAL BANK                    Unsecured                NA               .00                .00          .00                .00
ID CONSULTANTS INC                          Unsecured             120.45              NA                 NA           .00                .00
JP RECOVERY SERVICES                        Unsecured              75.55              NA                 NA           .00                .00
MAGNETIC SPRINGS WATER COMPANY Unsecured                          163.63              NA                 NA           .00                .00
MDINR LLC                                   Unsecured              79.13              NA                 NA           .00                .00
MIA L CONNER                                Unsecured                NA               .00                .00          .00                .00
MOBILEX                                     Unsecured              40.58              NA                 NA           .00                .00
PHYSICIANS AMBULANCE SERVICE                Unsecured              47.31              NA                 NA           .00                .00
PNC                                         Secured            29,428.89              NA                 NA           .00                .00
THE AVENUE CARE & REHABILITATION Unsecured                      6,272.50              NA                 NA           .00                .00
THE LILLIAN & BETTY RATNER SCHOOL Unsecured                          NA               NA                 NA           .00                .00
WELLFOUNT PHARMACY                          Unsecured             395.10              NA                 NA           .00                .00
YALE LEVY                                   Unsecured                NA               NA                 NA           .00                .00

 Summary of Disbursements to Creditors:                                                           Claim         Principal         Interest
                                                                                                  Allowed       Paid              Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                   .00          .00                .00
     Mortgage Arrearage:                                                                                 .00          .00                .00
     Debt Secured by Vehicle:                                                                            .00          .00                .00
     All Other Secured:                                                                                  .00          .00                .00
 TOTAL SECURED:                                                                                          .00          .00                .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                         .00          .00                .00
     Domestic Support Ongoing:                                                                           .00          .00                .00
     All Other Priority:                                                                                 .00          .00                .00
 TOTAL PRIORITY:                                                                                         .00          .00                .00

 GENERAL UNSECURED PAYMENTS:                                                                      3,097.61            .00                .00

 Disbursements:
       Expenses of Administration:                                                                     $.00
       Disbursements to Creditors:                                                                     $.00
 TOTAL DISBURSEMENTS:                                                                                                                   $.00

   12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
   foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
   The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:     07/31/2019                                     By:   /s/Lauren A. Helbling
                                                                                 Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.


Page 2 of 2       19-12703-jps           Doc 16     FILED 09/13/19         ENTERED 09/13/19 15:32:20     Page
                                                                                                   UST Form       2 of(9/1/2009)
                                                                                                            101-13-FR-S 2
